DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/540396, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of US Application No. 13/540396 does not provide support for the claim language “independent of changing the rotational speed of the motor drive”. While the disclosure does provide support for the claim language of an actuator “configured to provide a variable reciprocation speed of the inner sleeve within a full reciprocation stroke of the inner sleeve” it is silent regarding the rotational speed of the motor drive. There is no mention of a rotational speed of the motor drive within the disclosure much less whether the rotational speed changes or remains the same. In light of the lack of adequate support or enablement at least claims 10-13 have been afforded the filing date of July 27, 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "125" (Figs. 1-2) and "140" (Figs. 16, 18) have both been 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “125” has been used to designate both a positive pressure source (e.g. Figs. 16, 18) and a negative pressure source (e.g. Figs. 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application 15/656,386 that has now matured into a patent the specification should be updated to include the issued patent number.  Paragraph [0063] recites negative pressure source 225 which is an incorrect reference numeral the paragraph should recite should recite --negative pressure source 225-- in order to match the drawings. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 recites the limitation “coupling arm”, the specification should be amended to provide proper antecedent basis for the claimed subject matter. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) (cited by applicant) in view of US 2009/0270896 to Sullivan et al. (Sullivan). 
In reference to at least claim 1 
Ross teaches an apparatus and method for performing ophthalmic procedures which discloses a tissue resecting device comprising: a handle (e.g. 136, Fig. 8) an elongated shaft extending from the handle (e.g. Fig. 9) the elongate shaft including: an outer sleeve (e.g. outer sleeve 150 with aspiration port 146, Fig. 9) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as shown in Figs. 3-4; Col. 4, II. 45-49), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as  
Sullivan, in the same field of endeavor, teaches a tissue cutter with differential hardness which discloses a tissue resecting device comprising: a handle (e.g. handle includes elements within housing halves 13-1,13-2,Figs. 1-2C) an elongated shaft extending from the handle (e.g. elongate shaft including 74 and 76 extends from handle, Figs. 1-2C) the elongate shaft including: an outer sleeve (e.g. outer tubular member 76 with resection window 89, Figs. 1-2C) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner tubular member 77, Figs. 1-2C moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner tubular member moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), and an actuator (e.g. translation assembly 61, Figs. 1-2C) in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. translation assembly 61, Figs. 1-2C, rotational motion to linear reciprocation, para. [0062]-[0063]); wherein the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto (e.g. inner sleeve extends to a proximal end 91 that extends through translation assembly 61, Figs. 2A-2C, para. [0068]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism within the handle similar 
In reference to at least claim 2
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses a drive shaft coupled to the actuator (e.g. translation drive shaft 35, para. [0060], Figs. 2A-2C); wherein the actuator converts rotational motion from the motor drive to linear reciprocation motion of the drive shaft (e.g. mates with oscillating translation assembly 61, para. [0062]); and wherein linear reciprocation motion of the drive shaft is transferred to the inner resecting sleeve via a coupling arm (e.g. spur gear 51 “coupling arm” is mechanically coupled to the rotation of shaft 35, para. [0061] and rotation of the spur gear cause rotation of shaft 72, para. [0062], tubular member 77 is coaxially received within shaft 72 for translation and rotational movement therewith, para. [0068]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism that includes a drive shaft coupled to the actuator, wherein the actuator converts rotational motion from the motor drive to linear reciprocation motion of the drive shaft and wherein linear reciprocation motion of the drive shaft is transferred to the inner resecting sleeve via a coupling arm in order to provide an actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction.  
In reference to at least claim 3
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein the inner resecting sleeve is positioned parallel to and laterally offset from a central longitudinal axis of the drive shaft (e.g. tubular 
In reference to at least claim 4
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein the drive shaft is positioned coaxially with the actuator (e.g. translation drive shaft 35 is coaxial with translation assembly 61, Figs. 2A-2C).
In reference to at least claim 5
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses a heat exchanger disposed within the handle (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col.4, ll. 58-60 and Fig.1, aspiration line 50 would inherently act as a heat exchanger to cool the hand piece 26, Fig. 1).
In reference to at least claim 6
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the inner resecting sleeve extends proximally within the handle to the heat exchanger (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col. 4 ll. 58-60, Fig. 1). 
In reference to at least claim 7
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the heat exchanger is configured to use fluid extracted through the inner resecting sleeve to cool the motor drive (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col.4, ll. 58-60 and Fig.1, aspiration line 50 would inherently act as a heat exchanger to cool the hand piece 26, Fig. 1).
In reference to at least claim 8
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the inner resecting sleeve extends through the heat exchanger (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col. 4 ll. 58-60, Fig. 1).
In reference to at least claim 9
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein a full reciprocation stroke includes an extending stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position and a retracting stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position (e.g. fully retracted distal end of tubular member 77 may be withdrawn sufficiently to permit tissue to enter window 89..in a fully advanced position distal end 92 of the tubular member may be positioned distally of the distal end of window 89, para. [0069]). 
In reference to at least claim 14
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses a controller that controls reciprocation of the inner sleeve (e.g. controller 166, 410 drives the motor 162, 404).
In reference to at least claim 17
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein a controller is configured for locking the inner resecting sleeve in the window-closed position (e.g. an off detect circuit 88 which drives the motor 24 and moves the inner sleeve 18 to close the outer port 14 when the surgeon releases the foot pedal 72. Closing the outer port 14 prevents the residual vacuum of the system from pulling in the tissue when the cutter 10 has been inactivated, Col. 6, ll. 6-11).
In reference to at least claims 18-19
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses providing an RF electrode at a distal end thereof (e.g. Fig. 9; Col. 7, ll. 24-45). 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) in view of US 2009/0270896 to Sullivan et al. (Sullivan) as applied to claim 9 further in view of US 2009/0088784 to DeBoer et al. (DeBoer) (cited by applicant). 
In reference to at least claim 10
Ross modified by Sullivan teaches a device according to claim 9. Ross further discloses the system including a variable cut rate limit control circuit (e.g. the system may include a variable cut rate limit control circuit that...allows the surgeon to control the motor speed of the cutter, Col. 5, II. 22-32 and 54-57; Col. 6, II. 16-20), therefore it is inherent that the controller is capable of selectable reciprocation rates including various speeds. Ross does not explicitly teach providing a variable reciprocation speed independent of changing rotational speed of the motor drive.
DeBoer teaches a selectable stroke cutter which discloses operating a cutter tip at variable speeds including one speed in a first direction and another speed in an another/opposite direction which discloses changing the cutting stroke independent of changing the speed of the motor (e.g. paragraphs[0005], [0049]-[0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of DeBoer to include changing the cutting stroke independent of changing the speed of the motor in order to provide the predictable result of allowing variable cutting strokes that extend beyond the limited speed range of the motor drive. 
In reference to at least claims 11-13
Ross modified by Sullivan and DeBoer teaches a device according to claim 10. Ross further discloses a tissue extraction channel extending through the inner sleeve for extracting resected tissue (e.g. 20, Fig. 1) and further discloses the tissue extraction channel extending through the handle (e.g. 50, Fig. 1; 138, Fig. 8). MPEP §2114 states that apparatus claims must be structurally distinguishable from the prior art and further states that a manner of operating the device does not differentiate an apparatus claim from the prior art. Ross discloses the system including a channel for extraction of tissue extending through the inner sleeve; therefore it is at least obvious that the system is .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) in view of US 2009/0270896 to Sullivan et al. (Sullivan) as applied to claim 14 further in view of US 2010/0152533 to Mark (Mark) (cited by applicant).
In reference to at least claim 15
Ross modified by Sullivan teaches a device according to claim 14 but does not explicitly teach a probe wherein the controller allows the selection of locking the cutting sleeve in a partially extended position.
Mark teaches a tissue removal device for use with imaging devices in neurosurgical and spinal surgery applications which discloses a controller (e.g. controller 132, Fig. 21A) allows the selection of locking the cutting sleeve (e.g. inner cannula 76, Fig. 27) in a partially extended position (e.g. Fig. 27; Mark teaches that device 40 can be used as an aspiration wand. In those methods, the stop position of inner cannula distal end 79 may be adjusted to different locations within outer cannula opening 49 in order to adjust the level of aspiration supplied to a region of the anatomy proximate outer cannula opening 49. For example, stop positions may be selected that limit the percent open area of outer cannula opening 49 to 25%, 50%, or 75% of the total area of opening 49, paragraph [0096]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of Mark to provide locking the cutting sleeve in a partially extended position in order to allow for optimization of the aspiration rate.
In reference to at least claim 16
Ross modified by Sullivan teaches a device according to claim 14 but does not explicitly teach a probe wherein the controller is configured to lock the cutting sleeve in the window open position. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of Mark to provide a probe wherein the controller allows a single retraction stroke locking the cutting sleeve in the window open position in order to allow the probe to act as an aspiration wand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,8-10,14-19,24-27 of U.S. Patent No. 9,737,362. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and those within U.S. Patent No. 9,737,362 recite a tissue resecting device with a handle, elongated shaft with an outer sleeve and a reciprocating inner sleeve, a motor drive and an actuator in the handle to convert rotational motion from the motor drive to reciprocation motion of the inner sleeve with the only differences being that the claims within the instant application do not explicitly recite an arcuate slot being included in the actuator, i.e. the claims within the instant application are generic to the species claims recited within U.S. Patent No. 9,737,362. The entire scope of the claims in the instant application fall within the scope of the claims within U.S. Patent No. 9,737,362. The species claims in U.S. Patent No. 9,737,362 fully anticipate the claimed genus in the instant application, therefore a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, see MPEP 804.
Claims 1 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,499,987. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and those within U.S. Patent No. 10,499,987 recite a tissue resecting device with a handle, elongated shaft with an outer sleeve and a reciprocating inner sleeve, a motor drive and an actuator in the handle to convert rotational motion from the motor drive to reciprocation motion of the inner sleeve with the only differences being that the claims within the instant application do not explicitly recite an arcuate slot being included in the actuator, i.e. the claims within the instant application are generic to the species claims recited within U.S. Patent No. 10,499,987. The entire scope of the claims in the instant application fall within the scope of the claims within U.S. Patent No. 10,499,987. The species claims in U.S. Patent No. 10,499,987 fully anticipate the claimed genus in the instant application, therefore a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, see MPEP 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0324065 to Bek et al. which teaches a tissue resecting systems and methods. US Patent No. 9,060,800 to Cesaraini et al. which teaches a reciprocating rotary arthroscopic surgical instrument. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792